        Case 2:21-cv-00169-JDP Document 3 Filed 02/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JORGE CAMPOS,                                    Case No. 2:21-cv-00169-JDP (SS)
12                      Plaintiff,                     ORDER GRANTING MOTION TO
                                                       PROCEED IN FORMA PAUPERIS
13          v.
                                                       ECF No. 2
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                        Defendant.
16

17

18

19         Plaintiff has requested authority under 28 U.S.C. § 1915 to proceed in forma pauperis and

20    has submitted the affidavit required thereunder that demonstrates that plaintiff is unable to

21    prepay fees and costs or give security for them. ECF No. 2. The court will therefore grant

22    plaintiff’s motion to proceed in forma pauperis. The court will also direct a United States

23    Marshal to serve defendant Commissioner of Social Security. See Fed. R. Civ. P. 4(c)(3).

24         In accordance with the above, it is hereby ordered that:

25         1. Plaintiff’s motion to proceed in forma pauperis is granted.

26         2. The Clerk of the Court is directed to serve a copy of this order on the United States

27   Marshal.

28
                                                      1
        Case 2:21-cv-00169-JDP Document 3 Filed 02/02/21 Page 2 of 2


 1            3. Within fourteen days from the date of this order, plaintiff shall submit to the United

 2   States Marshal an original and five copies of the completed summons, five copies of the

 3   complaint, and shall file a statement with the court that said documents have been submitted to

 4   the United States Marshal.

 5            4. The United States Marshal is directed to serve all process without prepayment of costs

 6   not later than sixty days from the date of this order. Service of process shall be completed by

 7   delivering a copy of the summons and complaint to the United States Attorney for the Eastern

 8   District of California, and by sending two copies of the summons and complaint by registered or

 9   certified mail to the Attorney General of the United States at Washington, D.C. See Fed. R. Civ.

10   P. 4(i)(1)(A) & (B). The Marshal shall also send a copy of the summons and complaint by

11   registered or certified mail to the Commissioner of Social Security, c/o Office of General

12   Counsel, Region IX, 160 Spear Street, Suite 800, San Francisco, CA 94105-1545. See Fed. R.

13   Civ. P. 4(i)(2). The United States Marshal shall thereafter file a statement with the court that said

14   documents have been served.

15            5. The parties are hereby notified that, after service of the complaint, this action will be

16   stayed pursuant to General Order Number 615, and there will be no scheduling order or deadlines

17   in effect pending further order of the court. See E.D. Cal. G.O. 615 ¶¶ 6 & 10.

18            6. The Clerk is directed to issue the Consent/Decline forms only. Under General Order

19   615, no briefing schedule will issue at this time.

20
     IT IS SO ORDERED.
21

22
     Dated:      February 2, 2021
23                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                          2
